IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-52,993-10


LAWRENCE GENE PAGE, Relator

v.

 JUDICIAL DISTRICT COURT





ON APPLICATION FOR A WRIT OF MANDAMUS
FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 195th Judicial District Court of Dallas County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court.  He states that the trial court cause number
is W01-01877-N(C); an application regarding trial court cause number W01-01876-N(C) has already
been forwarded to this Court.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the 195th
District Court of Dallas County, is ordered to file a response with this Court by having the District
Clerk submit the record on such habeas corpus application, by submitting a copy of a timely filed
order designating issues to be investigated, McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App.
1992), by submitting a statement indicating the nature of any application filed by Relator that was
not filed pursuant to Article 11.07, Section 3 of the Texas Code of Criminal Procedure, or by
submitting a statement that no application by Relator has been filed.  Such response shall be
submitted within 30 days of the date of this order.  This application for a writ of mandamus is held
in abeyance pending compliance with this order.  

Filed: August 9, 2006
Do not publish